Title: V. The Secretary of State to the President of the National Assembly, 8 March 1791
From: Jefferson, Thomas
To: Siéyès, Emmanuel Joseph, Abbé



Sir
Philadelphia March 8th. 1791.

I have it in Charge from the President of the United States of America to communicate to the National Assembly of France the peculiar Sensibility of Congress to the Tribute paid to the Memory of Benjamin Franklin by the enlightened and free Representatives of a great Nation, in their Decree of the 11th. of June 1790.
That the Loss of such a Citizen should be lamented by us, among  whom he lived, whom he so long and eminently served, and who feel their Country advanced and honoured by his Birth, Life, and Labors, was to be expected. But it remained for the National Assembly of France to set the first Example of the Representative of one Nation, doing Homage by a public Act to the private Citizen of another, and, by withdrawing arbitrary Lines of Separation, to reduce into one Fraternity the Good and the Great, wherever they have lived or died.
That these Separations may disappear between us, in all Times and Circumstances, and that the Union of Sentiment, which mingles our Sorrows on this Occasion, may continue long to cement the Friendship and the Interests of our two Nations, is our constant Prayer. With no one is it more sincere than with him, who, in being charged with the Honour of conveying a public Sentiment, is permitted that of expressing the Homage of profound Respect and Veneration, with which he is, Sir, Your most obedient, and Most humble Servant,

Th: Jefferson

